Title: From Thomas Jefferson to Thomas Nelson, 21 February 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Dr. Genl.
 Richmd. Febry. 21. 1781.

I received your letter of the 18th. the night before last and deferred answering it till I could confer with Baron Steuben which I had an opportunity of doing yesterday evening. He shewed me a letter from Monsr. Tilly from which and the information of his aid who went down, we suppose the French squadron sailed on a cruise yesterday morning. They will however be within our call, and therefore we think it proper to go on with the preparations for enabling us to make an attempt on the Enemy, and for affording an asylum to any of the ships of [our] Ally which may at any time Come to us. I put into his hands the papers relative to Mr. Hair and he will give orders on the subject: he seems to consider him as no flag, but a prisoner. As to Mr. Hair’s calumnies on individuals of this State among whom I am one, I consider them as honorable testimonials; it is their known practice to bribe whom they can, and whom they cannot to calumniate. They have found one scoundrel in America, and either judging from that or their own principles they would pretend to beleive all are so. If pride of character be of worth at any time, it is when it disarms the efforts of malice. What a miserable refuge is individual slander to so glorious a Nation as Great Britain has been.
I spoke to Baron Steuben some time ago for a return of the number of Militia from each County which have been on duty and how long. As Militia duty becomes heavy it becomes also our duty to divide it equally. I have waited for this to order out releifs, which cannot be done on sure grounds without it. You will oblige me by having such a return made from your quarter as soon as possible.

I am sincerely sorry to hear of your indisposition. Wishing it speedily removed I am with much esteem. &c.
P.S. Is Capt. Kelly necessarily employed with you? If he can be spared we are desirous of employing him particularly in another effort to bring the Cannon from South Quay. The 24 ℔s are wanting immediately to be mounted at Hood’s. If he can proceed on this, he must come here.

